Case 1:20-cv-06516-VM Document 23 Filed 09/09/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Mondaire Jones, Alessandra Biaggi, Chris
Burdick, Stephanie Keegan, Seth Rosen,
Shannon Spencer, Kathy Rothschild, Diana
M. Woody, Perry Sainati, Robert Golub,
Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol
Sussman, and Rebecca Rieckhoff,
individually, and on behalf of all others
similarly situated,

Plaintiffs, No 20 Civ. 6516 (VM)
Vv.
United States Postal Service, Louis DeJoy,
as Postmaster General of the United States
Postal Service, and Donald J. Trump, as

President of the United States,

Defendants.

 

 

DECLARATION OF MICHAEL L. BARBER
Case 1:20-cv-06516-VM Document 23 Filed 09/09/20 Page 2 of 7

I, Mike Barber, under penalty of perjury and in lieu of affidavit as permitted by 28 U.S.C.

§ 1746, hereby declare as follows:

1,

I have been employed by the United States Postal Service for approximately 29 years
and eight months. During that time, I have served in several managerial positions,
including plant manager, senior plant manager, and controller. Most recently I have
served as Manager, Operations Support for the Southern Area. In that position I
managed all mail processing, maintenance, transportation, retail and delivery in the
Southern Area, which is composed of 12 postal districts. Effective September 12,
2020, I will be Vice President, Processing & Maintenance Operations.

I am familiar with the above-referenced action and plaintiffs’ claims therein. This
declaration is based on my personal knowledge, as well as information conveyed to
me by other knowledgeable Postal Service personnel in the course of my official
duties and responsibilities.

Mail processing machines are used throughout the nation by the Postal Service to sort
and process mail so that mail entered into the system in, for example, Tampa, can be
processed and delivered, for example, in Seattle. Several kinds of machines are used,
such as Delivery Barcode Sorters (DBCS), which process letter mail, and Automated
Flat Sorting Machines (AFSM), which process flat mail (e.g., periodicals and
document-sized mail that is larger than a letter).

Postal Service Headquarters Processing Operations continually monitors real-time
data reflecting machine utilization and performance at processing plants throughout
the nation. We are able to obtain this data because the machines themselves are all

connected to a Postal Service network and report data on an ongoing basis about their
Case 1:20-cv-06516-VM Document 23 Filed 09/09/20 Page 3 of 7

performance, utilization, and excess capacity. Processing Operations also performs
analyses of past reported data (e.g., I might review data for the past two weeks) to
look at trends and determine how we can make Postal Service operations more
efficient. The data my staff and I review includes information showing the degree to
which the plants’ machines are used. Among the reasons for reviewing the data is to
assess the machines’ utilization. For example, if there were a sufficient volume of
‘mail ina plant to keep the machines running and processing at the machines’
maximum capacity, then the plants’ machine utilization would be 100 percent.
Due primarily to the large decline in mail volume over the past decade, we have more
machines than are needed to process the mail, even for our peak mailing season at
Christmas. Based on this data, and making sure to model our projections based on
anticipated volume at peak periods, we periodically formulate equipment plans. In
2020, before Postmaster DeJoy took office, Headquarters had created a processing
equipment reduction plan for the year.
At the present time, even taking into account the mail processing machines that were
removed or disconnected previously this year as part of our planned equipment
reduction, mail processing machine utilization at the national level ranges from 35
percent (when mail volume on a given day is low) to 65 percent (when mail volume
on a given day is at its highest). In other words, machines have a range from 35
percent to 65 percent unused capacity. Based on our knowledge and monitoring of
current machine utilization and performance data, I am confident that even if every
eligible voter in the United States chose to vote by mail for the November general

election, we would still have excess machine processing capacity to handle the
Case 1:20-cv-06516-VM Document 23 Filed 09/09/20 Page 4 of 7

increase in valume, In addition, because we monitor real-time equipment data
continually, we can spot any issues with machines that may be approaching peak
utilization, and if we identify any such machines, we proactively reach out to area
management to discuss the situation. Our operations are nimble enough to be able to
quickly address and remedy any machine processing capacity issue, should one arise.
The Postal Service has been reducing the number of mail processing machines for
many years due to underutilization throughout the system, which we have observed
based on our monitoring and analysis of machine utilization and performance data.
As part of this year’s data-based plan to reduce equipment, approximately 700
machines were reduced, consistent with our normal practices. When removing a
machine from a plant, the machine is first turned off or disconnected from electrical
power, and ultimately dismantled and removed from the plant. Often parts from the
removed machine are added to a remaining machine to increase the remaining
machine’s capacity to process mail, which gives us extra processing capacity while
saving space and personnel resources needed to operate and maintain multiple
redundant machines, which can then be used for other functions. When Postmaster
General DeJoy ordered us to halt all removals in August, some machines had been
fully removed and disassembled (and some of their parts may have been put into
other machines), some may have been partially disassembled, and others may have
been moved off facility floors to other locations. To preserve the status quo in
accordance with the Postmaster General’s instructions, we directed facility personnel
to leave all machines where they were and in the condition they were in when the

Postmaster General issued his direction.
Case 1:20-cv-06516-VM Document 23 Filed 09/09/20 Page 5 of 7

. After a machine is disconnected, but before it is dismantled, if local managers want to
put the machine back in service, it is longstanding Postal Service protocol that the
manager must receive permission from Postal Headquarters to do so. The
authorization process requires that requests pass through multiple levels of review.
Postal Service mail processing equipment is a national asset. We perform this due
diligence to ensure that the best decisions are made with respect to this asset
management. Requests are received by my office, and if I agree with local managers’
recommendations that the machine should be returned to service, I then present the
reasons to David Williams, Chief Logistics & Processing Operations Officer and
Executive Vice President, who makes the final decision. This procedure of seeking
approval from Headquarters has been in place both before and after Postmaster
General DeJoy took office.

. By way of example, as part of our planned equipment reduction this year, an AFSM
(flat mail sorter) machine in Gainesville, Florida, was slated to be removed, and at the
time when the instruction came to pause all removals, the machine had been
disconnected but was still in the facility. That facility had multiple flat sorters, and
our data analysis showed that the facility needed only one. When the second flat
sorter was disconnected, our ongoing data monitoring showed that the remaining
machine was operating at 85 percent capacity, which, based on our experience and
familiarity with processing machine utilization, is within a comfortable margin for a
single machine. Gainesville management asked, however, to reconnect the other
machine, partly because of the fact that all flat mail forwarded through Florida goes

through Gainesville. Although it may not have been strictly necessary to do so based
10.

11.

Case 1:20-cv-06516-VM Document 23 Filed 09/09/20 Page 6 of 7

on the data, out of an abundance of caution, and in part out of consideration for the
upcoming election, I recommended that the second machine be reconnected. Mr.
Williams approved the request. Since the second machine has been reconnected, it
runs at a very low utilization (25 percent) rate, and the first machine generally now
runs at about 65-70 percent utilization (that facility is now also handling more mail
because we redirected mail from a Louisville, Kentucky facility).

After Postmaster General DeJoy ordered that all equipment reduction activity be
stopped, I had meetings within my department and with my staff to ensure that all
areas and regions understood that they were to maintain the status quo with respect to
all mail processing equipment. In late August, Kevin Couch, who is the Director,
Maintenance Operations, informed me that our real-time data suggested that some
facilities may have turned on or reconnected machines that had been part of our
previously planned reduction efforts this year. I have asked Kevin Couch and other
regional executives to examine the circumstances of these reconnections, primarily
because it is important for Headquarters to verify that messages are properly
communicated to the field and improve message penetration if necessary. Regardless
of what we learn, we will not direct facility personnel to disconnect any reconnected
machines or refrain from using any reconnected machines prior to the election.

The Postal Service has not scheduled any facility closings or consolidations for any
time during Fiscal Year 2020 or for the first quarter of Fiscal Year 2021 (October 1,
2020 through December 31, 2020). For years, Postal Service Headquarters has
monitored its nationwide operations to ensure that it processes and delivers mail

timely in accordance with service standards and is doing so in a cost-efficient manner.
Case 1:20-cv-06516-VM Document 23 Filed 09/09/20 Page 7 of 7

As operations change over time, the Postal Service may consider a reorganization of
processing and distribution facilities through closure and consolidation, where it
determines that such a reorganization will allow the Postal Service to operate in a
more timely and efficient manner. The decision to close a facility or consolidate
facilities, however, is made only after a great deal of planning and is scheduled only
after extended study and compliance with all necessary law and procedures. See
Postal Service Handbook PO-408, Area Mail Processing Guidelines at

https://about.usps.com/handbooks/po408. pdf.

I declare that the foregoing is true and correct to the best of my knowledge, information,

and belief.

{

- | ) /
= we (AL, URW ve .(e—
Mike L. Barber
Executed on the @ day of September, 2020
